Citation Nr: 0532818	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  05-06 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for disability of the 
lumbar spine.

2.  Entitlement to gastroesophageal reflux disease.

3.  Entitlement to service connection for disability of the 
stomach.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 




INTRODUCTION

The veteran served in the Army National Guard with periods of 
active duty for training.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran and his representative if further 
action is required on their part.


REMAND

In a statement received October 2005, the veteran requested a 
hearing before a Veterans Law Judge to be conducted at the 
RO.  The Board remands the case to the RO to accommodate his 
request for a Travel Board hearing.  Accordingly, the case is 
REMANDED for the following action:

The RO should undertake appropriate scheduling 
action for a personal hearing before a member of 
the Travel Board at the Jackson, Mississippi RO.  
Notice should be sent to the veteran and his 
attorney in accordance with applicable 
regulations.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status. Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

